UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)May 28, 2014 Heritage Oaks Bancorp (Exact Name of Registrant as Specified in Its Charter) California (State or Other Jurisdiction of Incorporation) 000-25020 77-0388249 (Commission File Number) (IRS Employer Identification No.) 1222 Vine Street, Paso Robles CA (Address of Principal Executive Offices) (Zip Code) (805) 369-5200 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5.07 - Submission of Matters to a Vote of Security Holders On May 28, 2014, the Company held its annual meeting of shareholders.Of the 32,970,882 shares of common stock outstanding as of March 31, 2014 which was the record date for the meeting, 30,090,426 shares or 91.26% were present at the meeting in person or by proxy.The following matters were considered and voted upon, with all nominated directors being elected and all other proposals being approved. 1. Election of Directors. Director Shares For Shares Withheld Broker Non-Votes Michael J. Morris Donald Campbell Michael J. Behrman Mark C. Fugate Howard N. Gould Dee Lacey Simone F. Lagomarsino James J. Lynch Daniel J. O'Hare Michael E. Pfau Alexander F. Simas Stephen P. Yost 2. An advisory vote to approve the Company’s Executive Compensation. Shares For Against Abstain Broker Non-Votes 3. An advisory vote to approve the frequency for holding an advisory vote on the Company’s Executive Compensation. 1 Year 2 Years 3 Years Abstain Shares For 4. Ratify the appointment of Crowe Horwath LLP as the Company’s independent registered public accounting firm for 2014. Shares For Against Abstain Broker Non-Votes - Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 29, 2014 Heritage Oaks Bancorp By: /s/ William Raver William Raver General Counsel
